DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of phase windings”, on line 2 of claim 1, line 2 of claim 4 and line 3 of claim 10; “suspending the power supply on one of the phase windings for a subsequent commutation phase, if the rotor speed is greater than the specified target speed”, on lines 5-7 of claim 2; “no more than half the phase windings are not supplied with a current pulse during the complete revolution of the rotor”, on lines 5-6 of claim 3; and “the current pulse has a maximum current that is applied to at least one of the phase windings during at least one commutation phase when the motor is started”, on lines 3-5 of claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 10, the phrases “wherein the motor is designed for being driven by means of a method according to claim 1”, on lines 8-9, provides no description of sufficiently definite structure that performs the claimed function. There is no description of structure of the recited apparatus, such as circuitry and/or processor/controller to perform the functions, which would be required to support the claimed specialized functions. The drawing designates “black box” 32 which seems to perform the function. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.
Claim 11
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitations "during a complete revolution of the rotor, not supplying a current pulse to at least one of the phase windings, if a detected rotor speed is greater than a specified target speed”, on lines 9-11, render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the "if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: "if” is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the claimed limitations with the "if” clause has not been given patentable weight since that might not happen at all.
Claims 2, 3, 10 and 11 are rejected due to their dependencies on base claim 1.
For claim 2, the limitations "suspending the power supply on one of the phase windings for a subsequent commutation phase, if the rotor speed is greater than the specified target speed”, on lines 5-7, render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the "if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: "if” is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the if” clause has not been given patentable weight since that might not happen at all.
For claim 3, the limitations " no more than half the phase windings are not supplied with a current pulse during the complete revolution of the rotor, if the detected rotor speed is greater than the specified target speed”, on lines 5-7, render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the "if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: "if” is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the claimed limitations with the "if” clause has not been given patentable weight since that might not happen at all.
For claim 4, the limitations " at least one switchable electrical resistor of the drive electronics is switched on for at least one subsequent commutation phase by means of an electronic switching element of the drive electronics, if the detected rotor speed is greater than a specified target speed”, on lines 10-13, render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the "if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: "if” is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the claimed limitations with the "if” clause has not been given patentable weight since that might not happen at all.
Claims 5-9 and 12 are rejected due to their dependencies on base claim 4.
For claim 7, the recitation “the at least one switchable electrical resistor of the drive electronics comprises a plurality of switchable electrical resistors” is indefinite. It is unclear because how one switchable electrical resistor comprises a plurality of switchable electrical resistors.
For claim 9, the limitations " for rough adjustment of the rotor speed during a complete revolution of the rotor, at least one of the phase windings is not supplied with a current pulse, if the detected rotor speed is greater than the specified target speed; and 
for fine adjustment of the rotor speed, the at least one switchable electrical resistor is switched on for at least one subsequent commutation phase by means of the electronic switching element, if the detected rotor speed is greater than the specified target speed”(emphasis added), render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the "if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: "if” is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the claimed limitations with the "if” clause has not been given patentable weight since that might not happen at all.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are the clear necessary structural connections between the elements such as "a plurality of phase windings", "means for detecting a rotor speed and/or a rotor position of a rotor of the motor", "drive electronics", and “the  motor is designed for being driven by means” (emphasis added) within a recited system of the present application. For example, the recitation "drive electronics", on lines 6, does not adequately recite the structural cooperative relationships of the drive electronics with any other elements of the system. Therefore, the claim is incomplete due to the recitation of function/result that is not supported by the structural elements of the claim.
Claim 11 is rejected due to their dependencies on claim 10.
For claim 12, the recitation “the electronic switching element comprises a plurality of electronic switching elements” is indefinite. It is unclear because how the electronic switching element comprises a plurality of electronic switching elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2005/002656 A1) in view of  Welchko et al. (hereinafter Welchko, US 7,279,862 B1).
For claim 1, Mayer discloses a method for electrically driving a motor (Fig. 6 of Mayer discloses a method for electrically driving a motor 1 – see Mayer, Fig. 6, paragraphs [0001] and [0036]), in particular a fan motor (see Mayer, paragraph [0001]), wherein the motor has means for detecting a rotor speed and/or a rotor position of a rotor of the motor (Mayer discloses Hall sensor which is means for detecting a rotor speed and/or a rotor position of a rotor of the motor 1 – see Mayer, paragraph [0011], lines 25-35. It is noted that Hall sensor is well-known in art for detecting a rotor speed and/or a rotor position of a rotor of the motor), comprising:

Mayer discloses a motor which is silent for having a plurality of phase windings. Also, Mayer does not disclose, during a complete revolution of the rotor, not supplying a current pulse to at least one of the phase windings, if a detected rotor speed is greater than a specified target speed.
However, Welchko discloses a motor having a plurality of phase windings (Fig. 1 of Welchko discloses a motor PM having a plurality of phase windings – see Welchko, Fig. 1, col. 2, lines 50-54). Welchko also discloses, during a complete revolution of the rotor, not supplying a current pulse to at least one of the phase windings, if a detected rotor speed is greater than a specified target speed (see Welchko, col. 1, lines 58-66; col. 3, line 65 through col. 4, line 9. It is noted that “controlling all switches in the multi-phase inverter drive to open”, on col. 4, lines 8-9, indicates “not supplying a current pulse to at least one of the phase windings”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer to incorporate teaching of Welchko for purpose of controlling motor control system efficiently.
For claim 2, Mayer in view of Welchko disclose the method according to Claim 1, further comprising:
constantly detecting the rotor speed (Mayer does not specifically disclose constantly detecting the rotor speed. However, Mayer discloses measurement voltage before and after the motor and the speed of the motor can be calculated as the generator voltage is proportional to the motor speed (see Mayer, paragraph [0011]). Welchko discloses constantly detecting the rotor speed (Fig. 1 of Welchko 
suspending the power supply on one of the phase windings for a subsequent commutation phase, if the rotor speed is greater than the specified target speed (see Welchko, col. 1, lines 58-66; col. 3, line 65 through col. 4, line 9. It is noted that “controlling all switches in the multi-phase inverter drive to open”, on col. 4, lines 8-9, indicates suspending the power supply on one of the phase windings for a subsequent commutation phase).
For claim 4, Mayer discloses a method for electrically driving a motor (Fig. 6 of Mayer discloses a method for electrically driving a motor 1 – see Mayer, Fig. 6, paragraphs [0001] and [0036]), in particular a fan motor (see Mayer, paragraph [0001]), wherein the motor has means for detecting a rotor speed and/or a rotor position of a rotor of the motor (Mayer discloses Hall sensor which is means for detecting a rotor speed and/or a rotor position of a rotor of the motor 1 – see Mayer, paragraph [0011], lines 25-35. It is noted that Hall sensor is well-known in art for detecting a rotor speed and/or a rotor position of a rotor of the motor), comprising: 
applying current pulses alternately to individual phase windings by means of drive electronics of the motor (Fig. 6 of Mayer discloses current pulse alternately to individual phase windings of motor 1 by means of drive electronics of the motor 1, wherein means of drive electronics comprises a series circuit of switchable electrical resistors 3.1, 3.2 to 3.5 and electronic switching elements 4.1-4.3 and 4.5, and wherein the series circuit of switchable electrical resistors 3.1, 3.2 to 3.5 are switched by electronic switching elements 4.1-4.3 and 4.5 – see Mayer, Fig. 6, paragraphs [0036]); and

Mayer discloses a motor which is silent for having a plurality of phase windings.
However, Welchko discloses a motor having a plurality of phase windings (Fig. 1 of Welchko discloses a motor PM having a plurality of phase windings – see Welchko, Fig. 1, col. 2, lines 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer to use a multi-phase motor of Welchko for purpose of increasing power and reducing component costs and DC bus ripple in motor control system.
For claim 5, Mayer in view of Welchko disclose the method according to Claim 4, wherein:
a state of the electronic switching element is left unchanged during a commutation phase (see Mayer, paragraph [0033]).
For claim 6, Mayer in view of Welchko disclose the method according to Claim 4, wherein: 
a current of the current pulse through the phase winding is reduced by means of the at least one switchable electrical resistor during the at least one subsequent commutation phase for reducing the rotor speed (see Mayer, Figs. 1 and 6, paragraphs [0011], [0027] and [0036]).
For claim 7, Mayer in view of Welchko disclose the method according to claim 4, wherein:
the at least one switchable electrical resistor of the drive electronics comprises a plurality of switchable electrical resistors connected in series (Fig. 6 of Mayer discloses the drive electronics 
the plurality of switchable electrical resistors are individually switched on and/or short-circuited by means of the electronic switching element as a function of the difference between the determined rotor speed and the specified target speed, thereby regulating the rotor speed (see Mayer, Figs. 1 and 6, paragraphs [0011], [0027] and [0036]).
For claim 9, Mayer in view of Welchko disclose the method according to claim 4, wherein:
for rough adjustment of the rotor speed during a complete revolution of the rotor, at least one of the phase windings is not supplied with a current pulse, if the detected rotor speed is greater than the specified target speed (see Welchko, col. 1, lines 58-66; col. 3, line 65 through col. 4, line 9. It is noted that “controlling all switches in the multi-phase inverter drive to open”, on col. 4, lines 8-9, indicates “at least one of the phase windings is not supplied with a current pulse”); and 
for fine adjustment of the rotor speed, the at least one switchable electrical resistor is switched on for at least one subsequent commutation phase by means of the electronic switching element, if the detected rotor speed is greater than the specified target speed (see Mayer, Figs. 1 and 6, paragraphs [0011], [0027] and [0036]).
For claim 10, Mayer discloses a motor, in particular a fan motor, comprising:
a plurality of phase windings;
means for detecting a rotor speed and/or a rotor position of a rotor of the motor (Mayer discloses Hall sensor which is means for detecting a rotor speed and/or a rotor position of a rotor of the motor 1 – see Mayer, paragraph [0011], lines 25-35. It is noted that Hall sensor is well-known in art for detecting a rotor speed and/or a rotor position of a rotor of the motor); and

Mayer discloses a motor which is silent for having a plurality of phase windings.
However, Welchko discloses a motor having a plurality of phase windings (Fig. 1 of Welchko discloses a motor PM having a plurality of phase windings – see Welchko, Fig. 1, col. 2, lines 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer to use a multi-phase motor of Welchko for purpose of increasing power and reducing component costs and DC bus ripple in motor control system.
Mayer in view of Welchko disclose the motor, wherein the motor is designed for being driven by means of a method according to claim 1 (see previous explanation in claim 1 above).
For claim 11, Mayer in view of Welchko disclose a fan (Mayer discloses a fan driven by the dc motor – see Mayer, paragraph [0001]) comprising a motor according to Claim 10 (see previous explanation in claim 10 above).
For claim 12, Mayer in view of Welchko disclose the method according to Claim 7, wherein:
the electronic switching element comprises a plurality of electronic switching elements operable to individually switch on and/or short circuit the plurality of switchable electrical resistors (Fig. 6 of Mayer discloses the electronic switching element (Fig. 6 of Mayer discloses all electronic switching elements 4.1-4.3 and 4.5 which altogether constitute an electronic switching element unit) comprises a plurality of electronic switching elements (4.1-4.3 and 4.5) operable to individually switch on and/or short circuit the plurality of switchable electrical resistors 3.1, 3.2 and 3.5 – see Mayer, Fig. 6, paragraphs [0036]).
Claim 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2005/002656 A1) in view of  Welchko et al. (hereinafter Welchko, US 7,279,862 B1), further in view of Hahn et al. (hereinafter Hahn, US 2006/0104822 A1).
For claim 8, Mayer in view of Welchko disclose all limitation as applied to claim 4 above. Mayer and Welchko are silent for disclosing the current pulse has a maximum current that is applied to at least one of the phase windings during at least one commutation phase when the motor is started. However, Hahn discloses the current pulse has a maximum current that is applied to at least one of the phase windings during at least one commutation phase when the motor is started (see Hahn, Fig. 5C, paragraph [0133]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer in view of Welchko to incorporate teaching of Hahn for purpose of increasing operating reliability in critical applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846